 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUTH HASKELL,                                        No. 2:15-cv-00750-TLN-DMC
12                          Plaintiff,
13               v.                                        ORDER
14    JEFF GARRETT, et al.,
15                          Defendants.
16

17              Plaintiff, who is proceeding pro se, brings this civil action. The matter was referred to a

18   United States Magistrate Judge pursuant to Eastern District of California local rules.

19              On May 7, 2019, the Magistrate Judge filed findings and recommendations herein which

20   were served on the parties and which contained notice that the parties may file objections within

21   the time specified therein. (ECF No. 15.) No objections to the findings and recommendations

22   have been filed.

23              The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25              Accordingly, IT IS HEREBY ORDERED that:

26              1.     The findings and recommendations filed May 9, 2019, (ECF No. 15) are adopted

27   in full;

28   ///
                                                           1
 1          2.     This action shall proceed on Plaintiff’s due process claim against Defendant Curl

 2   only; and

 3          3.     All other claims and Defendants are dismissed without leave to amend.

 4   Dated: July 23, 2019

 5

 6

 7
                            Troy L. Nunley
 8
                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
